FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                               November 14, 2007
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                  Clerk of Court
                            FOR THE TENTH CIRCUIT




    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,
                                                        No. 06-6362
    v.                                            (D.C. No. CIV-06-305-F)
                                                        (W.D. Okla.)
    SUSAN D. WILLIAMS,

                Defendant-Appellant.


                            ORDER AND JUDGMENT *


Before KELLY, PORFILIO, and ANDERSON, Circuit Judges.



         Defendant-Appellant Susan D. Williams was held in civil contempt by the

United States District Court for the Western District of Oklahoma for failing to

comply with numerous court orders issued in connection with an Internal Revenue

Service (“IRS”) summons. After the contempt fine was reduced to judgment,

Ms. Williams filed unsuccessfully for post-judgment relief under Fed. R. Civ. P.


*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
60(b) and then appealed to this court. Because we conclude that we lack

jurisdiction to review the underlying judgment, we dismiss Ms. Williams’s appeal

to the extent it seeks relief from that judgment or the contempt order itself. With

respect to her unsuccessful Rule 60(b) motion, we conclude the district court

acted within its discretion in denying relief and we therefore affirm.

                          I. Facts and Procedural History

      The parties are familiar with the facts leading to Ms. Williams’s contempt

citation, and we need not recite them at length here. To summarize, in November

2005, the IRS issued an administrative summons to Ms. Williams, directing her to

appear before an IRS officer to testify and produce documents relating to her

personal income tax liability for several years. After Ms. Williams twice failed to

appear, on March 23, 2006, the IRS filed suit in district court seeking judicial

enforcement of the summons. On March 27, the court issued an order directing

Ms. Williams to appear in court on May 4 and show cause why the IRS summons

should not be enforced. She failed to appear, and on May 8, the court issued an

order granting the relief requested and directing Ms. Williams to appear before

the IRS with the requested documentation. After she failed to comply with this

order, the court issued a subsequent order on June 30 (“Contempt Order”), finding

Ms. Williams in contempt and imposing a fine of $15,000. The Contempt Order

directed Ms. Williams to appear before an IRS officer on July 20. It further

provided that she could purge herself of contempt and eliminate the fine by

                                         -2-
complying with the order. Ms. Williams did not appear. Ultimately, she was

arrested and brought before the court.

      Following a hearing, the court issued an order and judgment on August 8,

2006. The court declined in this order to revisit its findings set forth in the

Contempt Order. It reiterated, however, that the “fine was intended not as

punishment but to compel [Ms. Williams’s] appearance [before the IRS] . . . and

otherwise ensure her compliance with the terms of the Contempt Order.” Supp.

App. at 59. The court emphasized that Ms. Williams could have purged herself of

contempt and avoided sanctions by appearing before the IRS as directed. Since

she failed to do so, it let the Contempt Order stand and reduced the $15,000 fine

to judgment. It issued a separate document pursuant to Fed. R. Civ. P. 58 the

same day.

      On September 8, 2006, Ms. Williams filed an “Application Requesting

Vacating or Purging of Contempt, or in the Alternative, Request For Hearing On

Contempt” (Aplt. App. at 7), asking the court to revisit the Contempt Order and

resulting judgment. She argued primarily that relief was warranted because her

husband and daughter had conspired to hide from her all of the orders directing

her to appear in court and before the IRS. She maintained that had she known

that she was subject to such orders, she would have complied. In addition, she

argued that relief was warranted because she had strictly complied with all court

orders and IRS requests since being arrested. The court held a hearing on

                                          -3-
November 3 and 7, 2006, and received testimony from Ms. Williams and her

daughter as well as an IRS agent. It construed Ms. Williams’s motion as being

filed pursuant to Rule 60(b) and denied relief on the record at the November 7

hearing because it found Ms. Williams’s arguments concerning her ignorance with

respect to its orders to be either incredible or insufficient to justify relief.

              The defendant asserts that she did not know what she had been
       ordered to do and of equal significance for the purposes of this
       application, that she was unaware of the magnitude of the issues. To
       be influenced by this contention and the testimony which has been
       offered to support it, I would have to conclude that an apparently
       experienced lawyer was justified in relying upon and did in fact rely
       on her husband, a non-lawyer, to manage their joint legal
       representation in a matter that she had every reason to believe was a
       serious and potentially consequential legal matter.
              . . . I would further have to conclude that she reasonably made
       no personal effort to follow up to ascertain the status of the matter on
       an ongoing basis.
              ....
              Those assertions for the reasons I have outlined ring hollow
       with the Court. But even if true, they do not provide a basis on
       which the Court is inclined to grant discretionary relief from
       judgment.

Aplt. App. at 107-109. On December 8, 2006, Ms. Williams filed a notice of

appeal as to this ruling.

                                     II. Discussion

       The Government has filed a motion to dismiss this appeal for lack of

jurisdiction, arguing that Ms. Williams is improperly attempting to appeal not

only the district court order denying her Rule 60(b) motion, but also the

underlying Contempt Order and judgment of August 8, 2006. Ordinarily, a

                                            -4-
litigant in a case where the United States is a party must file a notice of appeal

within 60 days of entry of the judgment or order appealed from. Fed. R. App. P.

4(a)(1)(B). That time period is suspended, however, if a party files a Rule 60(b)

motion for post-judgment relief no later than ten days after the judgment is

entered. Id. § (a)(4)(A)(vi); Searles v. Dechant, 393 F.3d 1126, 1129 (10th Cir.

2004). In this case, Ms. Williams’s September 8 motion did not toll the time limit

for filing a notice of appeal as to the court’s August 8 judgment because it was

not filed within ten days. Accordingly, her time limit for filing a notice of appeal

as to the August 8 judgment expired on October 10. 1 Since she did not file her

notice of appeal until December 8 it was untimely, and we therefore lack

jurisdiction to review the August 8 judgment and underlying Contempt Order.

See id. at 1130 (noting that untimely notice of appeal is insufficient to confer

jurisdiction on this court); Van Skiver v. United States, 952 F.2d 1241, 1243

(10th Cir. 1991) (holding that appeal from denial of Rule 60(b) motion “raise[d]

for review only the district court’s order of denial and not the underlying

judgment itself”).

      The notice of appeal was timely, however, with respect to the court’s

November 7 decision denying Ms. Williams’s request for post-judgment relief

under Rule 60(b). We therefore have jurisdiction to review that order.


1
     The deadline would have fallen on Monday, October 9, but for the
Columbus Day holiday.

                                          -5-
      Rule 60(b) allows a district court to relieve a party from a final judgment

under various circumstances, only two of which could possibly apply here–

60(b)(1), which warrants relief for excusable neglect, and (b)(6), which warrants

relief for any other equitable reason, see Van Skiver, 952 F.2d at 1244 (describing

Rule 60(b)(6) as a “grand reservoir of equitable power to do justice in a particular

case”) (quotations omitted). We review a district court’s denial of a Rule 60(b)

motion for abuse of discretion. Beugler v. Burlington N. & Santa Fe Ry.,

490 F.3d 1224, 1229 (10th Cir. 2007). “When doing so, we are mindful that Rule

60(b) relief is extraordinary and may only be granted in exceptional

circumstances.” Id. (quotation omitted). Here, the district court construed

Ms. Williams’s motion under Rule 60(b)(1) as seeking relief for excusable

neglect, which, it concluded, she failed to establish. Our own review of the

record reveals nothing to indicate this decision was an abuse of discretion. While

Ms. Williams may have been kept in the dark about the district court orders, we

agree with the district court’s ultimate conclusion that her own ignorance did not

justify her complete failure to check up on the status of an on-going IRS

proceeding.

      Although not specifically discussed by the district court, we also conclude

that Rule 60(b)’s extraordinary relief was not warranted under subsection six.

Such relief, we have held, “is appropriate only when it offends justice to deny” it.

Yapp v. Excel Corp., 186 F.3d 1222, 1232 (10th Cir. 1999) (quotation omitted).

                                         -6-
“The denial of a 60(b)(6) motion will be reversed only if we find a complete

absence of a reasonable basis and are certain that the decision is wrong.” Id.

(quotation omitted). Ms. Williams has failed to show that the district court made

a definite, clear, or unmistakable error in denying her Rule 60(b) motion. We

therefore conclude that it did not abuse its discretion in doing so.

                                   III. Conclusion

      The Government’s motion to dismiss is GRANTED to the extent it seeks

dismissal of Ms. Williams’s appeal of the August 8, 2006, judgment and

underlying Contempt Order, and is DENIED in all other respects. The district

court’s order denying Ms. Williams’s request for post-judgment relief is

AFFIRMED.

                                                Entered for the Court



                                                John C. Porfilio
                                                Circuit Judge




                                          -7-